Title: From George Washington to Philemon Dickinson, 23 January 1781
From: Washington, George
To: Dickinson, Philemon


                        
                            Dr Sir
                            New Windsor Jany 23d 1781
                        
                        Not knowing whether the Assembly of New Jersey is yet sitting at Trenton—or whether the Govr is at that place
                            I take the Liberty of putting the inclos’d (under a flying Seal) to your care by an Express going from Govr Clinton to
                            Congress.
                        If the Govr Should be present, you will be so good as to concert such measures with him as shall be conceived
                            most effectual to answer the objects of my letter to him—and if absent, to take such steps as your own powers and the
                            Exigency of the case requires. I am Dr Sir with much esteem and regard—Yr Obedt & Affecte Hble Servt
                        
                            Go: Washington
                        
                    